Citation Nr: 0020266	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  98-05 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to increased death pension benefits on account of 
the need for the aid and attendance of another or being 
housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to November 
1942.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 1997 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appellant testified at a hearing at the RO before the 
undersigned member of the Board in June 2000.  


FINDINGS OF FACT

1. The appellant's primary disabilities include diabetes 
mellitus, with diabetic retinopathy and peripheral 
neuropathy; glaucoma; status post bilateral cataract 
excision, with intraocular lens implantation; and 
degenerative joint disease.  

2. The appellant is not shown to be blind or nearly blind, a 
patient in a nursing home on account of mental or physical 
incapacity, or in factual of regular aid and attendance of 
another person.

3. It has not been shown that the appellant is permanently 
housebound by reason of her disabilities or substantially 
confined to her home or immediate premises.


CONCLUSION OF LAW

The criteria for special monthly death pension benefits, 
based on the need for aid and attendance or due to being 
housebound, have not been met. 38 U.S.C.A. §§ 1502, 1521, 
5107 (West 1991); 38 C.F.R. §§ 3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim for additional death pension on account 
of the need for regular aid and attendance or being 
housebound is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991).  That is, the Board finds that the 
appellant has presented a claim that is plausible.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The RO has met its 
duty to assist the appellant in the development of her claim. 
under 38 U.S.C.A. § 5107 (West 1991).  There is no indication 
from the appellant or her representative that there is 
outstanding evidence which would be relevant to this claim.

A nonservice-connected death pension benefits shall be paid 
to the surviving spouse of each veteran of a period of war 
who met certain service requirements prescribed in section 
1521(j) of this title, or who at the time of death was 
receiving (or entitled to receive) compensation or retirement 
pay for a service-connected disability, or pension at the 
rate prescribed in this section.  The surviving spouse must 
meet certain net worth requirements and have an annual income 
not in excess of applicable maximum as specified.  See 38 
U.S.C.A. § 1541 (West 1991); 38 C.F.R. § 
3.3(b)(4)(i)(ii)(iii) (1998).

Relevant regulations provide that when an otherwise eligible 
surviving spouse is in need of the regular aid and attendance 
of another person, an increased rate of pension is payable.  
38 U.S.C.A. § 1521(d) (West 1991).  For pension purposes, a 
person shall be considered to be in need of regular aid and 
attendance if such person is (1) blind, or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less, or (2) a patient in a nursing home on 
account of mental or physical incapacity, or (3) establishes 
a factual need for aid and attendance.  38 U.S.C.A. § 1502(b) 
(West 1991); 38 C.F.R. § 3.351 (1998).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress herself or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the claimant to feed herself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment.  Bedridden will be a proper basis for 
the determination.  For the purpose of this regulation, 
"bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that a claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated above be 
found to exist before a favorable rating may be made.  The 
particular personal functions which the claimant is unable to 
perform should be considered in connection with the condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

Pension benefits are payable by reason of being housebound 
when a surviving spouse is permanently housebound by reason 
of disability, meaning that the surviving spouse is 
substantially confined to her home or immediate premises.  38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.

A statement, dated in October 1997, was received from Dr. J. 
H. Lopez Rodriguez, who indicated that the appellant was 
receiving treatment for diabetes mellitus, with involvement 
of the eyes, and hypertension.  

A statement, dated in February 1999, was received from Dr. 
Aurelio Collado Velez, who indicted that the appellant was 
totally incapacitated due to diabetes mellitus and arterial 
hypertension.  

An examination for the purpose of evaluating the need for aid 
and attendance or housebound benefits was conducted by VA in 
January 2000.  At that time, the appellant was noted to be 
suffering from diabetes that was controlled with the use of 
medication.  She also referred to a history of arterial 
hypertension and of glaucoma.  She had reportedly undergone 
laser surgery for her eyes, took medication for them, but was 
unable to read regular newspaper print.  She could only read 
large print such as headline letters.  She also took 
medication for her high blood pressure and for joint pain.  
On examination, it was indicated that she had traveled to the 
evaluation with a friend on public transportation.  She was 
not hospitalized or bed-ridden.  She appeared mentally sound 
and capable of managing her benefits and of protecting 
herself from the hazards of her daily environment.  She was 
able to dress and feed herself and perform some household 
chores, including making a meal.  She was well-developed and 
well-nourished.  She did not have functional limitations on 
her daily living from either her upper or lower extremities.  
She was able to walk well, without the assistance of another, 
but tired easily and was only able to walk for approximately 
2 or 3 blocks before having to stop to rest.  Se was able to 
attend medical appointments and go to the supermarket by 
herself.  The diagnoses were non-insulin dependent diabetes 
mellitus, with peripheral neuropathy; status post bilateral 
excision of eye cataract, with intraocular lens implant; 
bilateral glaucoma; and degenerative joint disease.  

A special eye examination was also conducted by VA in January 
2000.  At that time, the appellant's corrected, near visual 
acuity was noted to be 20/80 in the right eye and 20/200 in 
the left eye.  Corrected, far visual acuity was 20/100 in the 
right eye and 20/400 in the left eye.  There was no diplopia 
and no visual field deficit.  Examination of the fundus 
revealed a pale nerve in the left eye, a macular hole in the 
left eye and laser marks, with fovial death bilaterally.  The 
diagnoses were bilateral pseudophakia, diabetic retinopathy, 
and bilateral maculopathy.  

The appellant testified at a hearing before the undersigned 
member of the Board in June 2000.  At that time, she stated 
that she was unable to cook for herself and would go shopping 
for groceries with her neighbor who would accompany her every 
where, including to her doctor's appointments 2 or 3 times a 
week.  She stated that her vision prevented her from doing 
these things and that she needed the help of her neighbor, 
who lived next door.  

The appellant claims that she is in need for the aid and 
attendance of another person on account of her numerous 
disabilities.  However, review of the record does not show 
that she is so disabled as to be eligible for this benefit.  
While her eyesight is diminished, she does not meet the 
criteria for blindness, which is corrected visual acuity of 
5/200 or less in both eyes.  She is not bedridden or a 
patient in a nursing home.  She has no restrictions on her 
upper or lower extremities and can ambulate into and out of 
her home, and is not confined thereto.  She can feed and 
dress herself and attend to the wants of nature.  The fact 
that she might need help with cooking and shopping does not 
meet the criteria for the benefit.  Accordingly, the weight 
of the evidence presented simply does not show that the 
appellant requires the regular aid and attendance of another 
person within the meaning of VA regulations, nor does it show 
that she is permanently or virtually housebound or confined 
to her premises as a result of her disabilities. Therefore, 
the Board concludes that increased special monthly death 
pension benefits are not warranted.


ORDER

Entitlement to increased death pension benefits based on the 
appellant's need for aid and attendance of another person or 
for being permanently housebound is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

